Title: From Alexander Hamilton to James O’Hara, 7 November 1799
From: Hamilton, Alexander
To: O’Hara, James


          
            Sir:
            N York Novr. 7th. 1799
          
          The recruiting rendezvouses in Virginia are 1. New London, 2. Powhatan Court House, 3. Petersburg—4 Suffolk — & Kempsville either or both for one—5th. City of Richmond, 6. Williamsburg, 7 Accomac Ct. House, 8th Northumberland Cor. House—9th Bowling Green—10 Culpepper Court House—11. Fauquir Court House 12 Leesburg—13. Fredericksburg. 14. Charlottesville—15 Winchester—16 Staunton 17 Fincastle 18 Abington 19 Moorfield 20 Morgan Town
          Some alterations may have taken place which you will learn from the particular Officers.
          The rendezvouses in Maryland are George Town, Hagers Town, Porto Bacco, Annapolis, Frederick Town, Easton, City of Baltimore, Centerville, Elkton, Chester.
          In Delaware the rendezvouses are Wilmington, Dover and New Castle.
          In Pennsylvania they are Wyoming, Reading, Northumberland, Philadelphia, Lancaster, Bristol, York Town, Carlisle, Lewis Town, Bedford, Greensburgh, Washington, Pittsburg.
          Some changes may have taken place which you will learn from the particular officers.
          There are two companies at Fort Mifflin, one company on the Schuylkill, two at Norfolk and one at Baltimore—
          It is intended to station three regiments at Harper’s ferry on the Potowmack—But the difficulty of obtaining Winter Quarters at this place may cause two of the regiments to be stationed at Fredericktown in Maryland or Carlisle in Pensylvania—one or both of these places. The seventh regiment under Col Bentley will pass the Winter in the vicinity of Richmond—
          For more particular information concerning Virginia it will be well to proper to consult General Pinckney—
          With great
          
            P.S. By letters recd. this day it appears that there will be no troops quartered at Frederick town but pretty certain that One, Colo. Moore’s, the 10th. will be station’d at Carlisle—
          
          Col. OHara—
        